                  Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 1 of 13




                                  UNITED STATES COURT OF APPEALS
                                                       Eleventh Circuit
                                                      56 Forsyth St., NW
David J. Smith                                        Atlanta, GA 30303                   For rules and forms visit
Clerk of Court                                                                            www.ca11.uscourts.gov




                                                      March 27, 2020

           Clerk of Court
           U.S. District Court for the
               Southern District of Georgia (Augusta)

           RE: Habeas Petition (28 U.S.C. Section 2255)
                 Case No. 1:15-cr-59-JRH-BKE-1, United States v. Davis

           Enclosed is a habeas petition received in this Court on March 26, 2020 from Leon Nathan Davis.
           Fed. R. App. P. 22(a) provides that “[a]n application for a writ of habeas corpus must be made to the
           appropriate district court. If made to a circuit judge, the application must be transferred to the
           appropriate district court.” Therefore, this petition is being transmitted to your court for further
           processing.

           By separate letter, Mr. Davis is being advised of the transfer of his documentation to your court.


                                                                  Sincerely,

                                                                  DAVID J. SMITH/ekg

           Enc.
       Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 2 of 13


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

   David J. Smith                                                                          For rules and forms visit
   Clerk of Court                                                                          www.ca11.uscourts.gov



                                             March 27, 2020

Leon Nathan Davis
97831-020
FCI Greenville
P.O Box 5000
Greenville, IL 62246

RE:      Habeas petition (28 U.S.C. Section 2255)
         Case No. 1:15-cr-59-JRH-BKE-1, United States v. Davis


Dear Mr. Davis:

This letter is to acknowledge the Court’s receipt on March 26, 2020 of the above-referenced
documentation. Fed. R. App. P. 22(a) provides that “[a]n application for a writ of habeas corpus
must be made to the appropriate district court. If made to a circuit judge, the application must be
transferred to the appropriate district court.” Therefore, this petition is being transmitted to the
United States District Court for the Southern District of Georgia for further processing.



                                                Sincerely,

                                        DAVID J. SMITH/ekg
                                              Vw^ K-*^*- r"
'c                  \orsif\L.
                         Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 3 of 13
T^o Box 500D
Oe^KVV\UJe,1t^ t£5c^M^4:»
                                                                                                 ?)
                                                                                      c          r'
                                                                                      (n         Ti
                                                                                                 >
                                                                                   >s            7j
                                                                                   f'
                                                                                   p '^.   =*3
                                                                                                 -n
                                                                                   ff .' s®
                                                                                   hf «          'p
                                                                                   s ^ s         :n


                                                                                    5* ^         S3




                                                                  EU?G(2r p. TuT^Lfc
                                                                 ll'i's Ciecu^r Couir
                                                                       '.             0^ Co u cur
                                                                6^3 P3obVf-n\ ST vlV\/
                                                                A-^uA fsi TA,(j:^ A              B




        AvL AM\l.
                                                     onoM k^sct ^                                     u
Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 4 of 13
                    r     -i"                          tjf    3 3                        n
        FT          •c                                        r                    R           c
                                                       >            c
                                                       <            m                          2.
              >
                    lA               C S
        3:    z.                     0^
                    h     n                                   c                    3
        >>                                                          4              r     2.    m
                                     O
                                                                                         c
                                     L.                                   0                    a
              -z.                         D
                                                                          H
              D                                                     rA                   CO
                          ft\              n                                       ■t)
              c                                               o                    Tl    Al
        rri         f:                                 r>
    W   &                                                                                7^
                                          \T>          3:
                                                                                               a\
                    > g                                                   Z-                   tA
                                           rT'                >                          ■ «

                                     5     ro                                      2-
                    £ q                                                                        o
                                                                    />                   o\                     'ip
                                                       n*                          P
                                                       r>                  >       7>    r-                         o
                    o
                    f.1 >?,
                        "H           ^    <L                                                                        o
                                                              ir                         7^             !•          c
                                                                                         o
                                                                                               3>       TO     omT)
                    ?                                                                          S:              FOH
                    ^ ■>
                      -o                                      -u              -4                        r>3    rrrm
                                                              PO                                        C -5   TJT" O
                                                       >                                            >          ?^rrTn
                                                              A>                               S5
                                                                                         LH             INI
                                                                                                    Q               >
                                                                                                        IV)
                                                              0\                               >                    tj
        o           k                                  P^.:                        ?
                                                                                               c               <b
        5                                              i/^
                                                              C
                          -\                                        :7
                          cn                                  A           8 1
                    >     <\               &     ^■                 /}
                                                                    A
                                                              7y    ?r             r           2L
m                   r\^         -4                                                 1)
y                                                      r>     r     f^^   0
                                                              /T'   i/*
                                          g            Z.
                    f                      r»          <      P
                    s     r»                                        D     P                    t
        ?•                                             P'           ■n    -t>
                                                       :'l                -0                   P-
        1                                  £     3                        rri      n
                                                       o            "P                         i.
                                                 31'                      >
                                                 ft*          •j>         r        Si
                    I     q                                               Ca                   C>
                                                                                                                         Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 5 of 13




                    ni                    P                                                    >          >
                          \o                     S3           o
                    c                                                                          <1
                                           ■0    z.                 r-             .J>
                                           -t>
                          \<L              <ri
                          j>               3>                 o                                           vi
                          0                r     0            -n                                          >i
        o
                                                                                                          o
        J)                ?,                                                                              :>
            Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 6 of 13




    •




        -




                                                                    «




t




                                                                        '
        Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 7 of 13


                             MEMORANDUM OF LAW IN SUPPORT

     Llndh, 212 F.Supp.2d 541, 578 (4th Dist. 2002), states;
"An analysis of whether Count Ten should be dismissed begins with the charging statute'
and its' corresponding definition of 'crime of violence.'-' Section §924(c)(l)(A) provides
that 'any person who, during and in relation to any crime of violence...uses or carries
a firearm, or who in furtherance of any such crime, possesses a firearm,""shall receive
a term of imprisonment" in addition to the punishment provided for such crimes of
violence." And, a crime of violence is defined in this context as a felony 'that by its
nature, involves a substantial risk, that physical force against the person or property
of another may be used in the course of committing the offense.' 18 U.S.C. §924(c)(3)(B'),.
In US V. Aragon, 983 F.2d 1306, 1312 (4th Cir. 1993), the Fourth Circuit found that
identical language on 18 U.S.C. §16(b)-
   directs the Court to look to the generic nature of„ an offense in deciding whether
   the offense is a 'crime of violence'...The language 'by its nature' relates to
   the intristic natureof the crime, not to the facts of each individual commission
   of the offense, (emphasis in the original). Accordingto the Fourth Circuit, the
   language of Section 16(b) "mandates that the Court;.embark upon a categorical
   approach.to determine whether a particular crime, 'by its nature,' qualifies .as a
   'crime of violence,* "Aragon, 983 F.2d at 1313; see also: Taylor v. US, 495 US 575,
   109 L.Ed.2d 607, 110 S.Ct. 2143 (1990). Thus, whether Counts Four through Ni?ne
   qualify as crimes of violence turns on whether they intristically, categorically,
   and by thier nature involve a substantial risk of physical force against the
   person or property of another.
Count Four charges Lindh with conspiring knowingly to provide material support and
resources to a foreign terrorist organization, namely Al Queda, in violation of Section
§23395. Count Five charges the substantive offense, also in violation of Section §23395.
Both of these crimes are, by thier nature, 'crimes of violence'. Providing material
support or resources to a terrorist organization—which may include "weapons, lethal
substances., [orj explosives," but may be just as deadly if it is "currency or monetary
instruments"—is categorically a 'crime of violence', as Congress recognized when it ;
enacted Section §23395. Furthermore, Congress was clearly mindful of the violent nature
of this crime because it provides material support or resources to a^terrorist
organization, there is a "substantial risk that physical force against the person or
property og another may be used in the course of committing the offense."     U.S.C.
§924(c)(3)(B). (emphasis addedii)?. The phrase "in the course of committing the offense"
does not mean, as Llndh suggests, that courts must be blind to the natural consequences
—the natural risks— attendant to the aiding and abetting of terrorism proscribed by
Section §23395. Rather, the statute requires assessment of the risks that may result
from providing material support or resources to terrorists in a manner that Section
         Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 8 of 13



§2339B forbids. See: Aragon, 983 F.2d at 1313. It takes little imagination to conclude
that providing material support and resources to a terrorist organization creates a
substantial risk that the violent aims of the terrorists v?ill be realized. Violence,
therefore, is intristic to the crimes with which Lindh is charged.
    Analogous authority supports this result. Thus, providing support to a terrorist
organization in violation of Section §2339B is analogous to conspiracies to commit
'crimes of violence', which courts have uniformly held to be 'crimes of violence,* even
though "the offense is complete upon reaching an agreement without the use of any force."
US V. Greer, 939 F.2d 1076, 1099 {5th Cir. 1991). See also: US v. Ward, 171 F.2d 188,
192-93 C4th Cir. 1999); US v. Chimurenga, 760 F.2d 403-04 C2nd Cir. 1985). Like a
conspiracy, a terrorist organization "provides a focal point for collective criminal
action," and knowingly providing material support and resources to such an organization
"increases the chances that the planned crime will be committed beyond that of a mere
possibility" and is therefore an act involving a 'Jsubstantial risk" of violence.
Chimurenga, 706 F.2d at 404. Just as committing an overt act in furtherance of a violent
may constitute a 'crime of violence', so too can a nonviolent act in support of violent
terrorist activities."

     Therefore, under Lindh, Section §2339B offenses fall under 18 U.S.G. §924(cK3)CB),
which Davis has held are Unconstitutional and void, no longer 'crimes of violence,'
and subject to vacation of that charge.
   In Doe, 145 F.Supp.2d 167 (.2nd. Dist. 2015); "In the dnstant case, the Court considers
whether an ordinary person would know that a 'crime of violence' under 18 U.S.G. §16Cb)
encompasses a conspiracy to provide material support to a FTO in violation of 18 U.S.G.
§2339B. That provision provides, in pertinent part;
      Whoever knowingly provides material support or resources to a foreign terrorist
     organization, or attempts or conspires tO' do so, shall be fined under this title
     or imprisoned not more than 20 years, or both, and, if the death.of any person
     results, shall be imprisoned for any term of years or for life. 18 U.S.G. §2339B.
     Material support includes: any property, tangible or intangible, or service,
     including currency or monetary instruments or financial securities, financial
     services, ^qc^ging, training, expqrt advicq pr. assistance, safehouses, false
     adcumentatioh-'or^idehtificationi ^communications'iqdipment,^""faciiities, weapons,
     lethal substances, personnel, (1 or more individuals who may be or include
     oneself), and transportation, except medicine or religious materials, 18 U.S.G.
     §2339A. To be culpable, §2339B explicitly requires that an actor know one of
     three things about the organization he or she is materially supporting: U) that
     the organization is a 'terrorist organization;' C2) that the organization has
     engaged or engages in 'terrorism' 18 U.S.G. §2339B. The Second Circuit has not
     addressed whether providing material support, on its own, qualifies as a 'crime
     of violence under 18 U.S.G. §16Cb). However, the few districts that have
     considered the issue have found that it does. See: US v. Goba, 240 F.Sudd.2d
     242, 251 ^W.D. N.Y. 2003); US v- Lindh, 212 F.Supp.2d 541, 578-82 (E-D. Va. 2002);
     See also: US v. Viglakis, No. 12-GR-585, 2013 US Dist LEXIS 118919, 2013 WL
     4477023, at -'7 (.S.D. N.Y. Aug. 14, 2013)(identifying material support in violation
     of 18 U.S.G. §2339B as the predicate crime of violence' required for the firearms
            Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 9 of 13


         charge under §924Cc), which defines 'crime of violence' with language identical
         to that in 18 U.S.C. §16(5); US v. Ahmed, No. lO-CR-131, 2012 US Dist LEXIS
         39451, 2012 WL 983545, at *3 (S.D. N.Y. Mar. 22, 2012)(same).
      In Lindh, the defendant moved to dismiss part of the indictment charging him with
using or carrying a firearm in violation of 18 U.S.C. §924(ci)i, arguing that his alleged
material support of an FTO could not qualify as the predicate 'crime of violence' required
by 18 U.S.C. §924(G.r). Lindh, 212 F.Supp.2d at 578. The Court rejected that argument and
found that, under the 'categorical approach,' providing material support to a terrorist
organization was, by its nature,' a 'crime of violence'. Id at 579. The Court emphasized
that materially-supporting terrori.s.t organizations by providing them "weapons, lethal
substances, [orj explosives,'...may be just as deadly [as providing support through]
'currency or monetary instruments.'" Id.(aliteration in original)(quoting 18 U.S.C. §§
2339A, 2339B). The court also highlighted the statute's enhanced penalties for .
circumstances in which death of any person results,' finding that this demonstrates
Congress's concern with the violent nature inherent in providing material support to a
terrorist organization, Id. (quoting 18 U.S.C- §2339B). As to the requirement that the
risk of force arise 'in the course of committing' the offense, the court held that it need
not ignore the natural 'consequences' and 'risks' that are 'attendant-to the aiding and
abetting of terrorism proscribed by Section §2339B." Id. The Court noted that the provision
of material support was similar to co-conspirators agreeing to commit a violent crime,
where, although the underlying agreement is non-violent, the conspiracy still qualifies
as a 'crime of violence' because of :the agreement's aims. Id.
    Similar to the Court in Lindh, the district court in Gaba held that providing material
support constitutes a 'crime of violence' under the Bail Reform Act. Gaba, 240 F.Supp.2d
at 251. Citing Lindh, the court held that under the categorical approached required by
the Second Circuit, "[.wjhen one provides material support or resources to a terrorist
organization, there is a substantial risk that physical force against the person or the
property of another may be used in the course of committing the offense." Id at 250
(quoting Lindh, 212 F.Supp.2d at 579) as in Lindh, the court rejected the defendant's
argument that in evaluating the risk of 'physical- force the court must ignore the risks
stenming from providing material support, and found that providing material support is
akin to conspiracy to commit a violent crime. Id at 250-51.
    Here the Court is not persuaded that §16(b) fails to provide notice to an ordinary
person that, 'by its nature,' conspiring to provide material support to an FTO will
qualify as a 'crime of violence'. The material support statute as a whole ~ the punitive
scheme it sets out and the knowledge it requires to be guilty of the offense — compels
the conclusion that §16(b) does provide notice to the ordinary person that conspiring to
provide material support to an FTO will qualify as a crime of violence."
          Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 10 of 13



  What Doe established and the other Courts had agreed to, was the fact that the 'crime
of violence' level that was assigned to matters under 18 U.S.G- §23395 was that of the
second paragraph, the 'residual clause' section of either 18 U-S.G- §924(.c)(.3)(.B) or
§16(.b), but not to the 'force clause' Section of the statutes. Lindh first compared this
under 18 U.S.G. §924Cc'K3)(.B), then Doe took this to parallel it to 18 U.S.G. §16Cb).
Had Dimaya or Davis existed at the time of these two arguments, both would have been then
vacated as Unconstitutional and void ab initio, [see: Norton 118 US 425, 442 (.1886);
Hackett, 228 US 559, 566 (1913)).
    Goba, 240 F.Supp.2d 242, 251 (2nd Dist. 2003); The Court also concurs in Judge Ellis's
conclusion that providing support or resources to a terrorist organization in violation
of §23395 is akin to a conspiracy to commit a 'crime of violence'. Llndh, 212 F.SUpp.2d
at:580...The Second Circuit has consistently found that conspiracies to commit 'crimes of
violence' are, themselves, 'crimes of violence'. See e.g., US v«f Elder, 88 F.3d 127, 129
(2nd Gir. 1996)(noting that conspiracy to commit Hobbs'Act Robberies itselfiis 'crime of
violence'); US v. Ghimurehga, 760 F.2d 400, 403-04 (2nd Gir. 1985)(conspiracy to commit
armed robbery is a 'crime of violence'-under the Bail Reform Act).
    As the Second Circuit stated in Qiimurenga:
       The existence of a criminal grouping increases that the planned crime will be
       committed beyond that of a mere possibility. Because the conspiracy itself ;
       provides a focal point for collective criminal action, attainment of the
       conspirators' objectives..-becomes instead- la significant probability. Ghimurenga,
       760 F.2d at 404 (citing US v. Greer, 467 F.2d 1064, 1071 (7th Gir. 1972)).
Accordingly, this Gourt finds that providing material support or resources to a foreign
terrorist organization involves a substantial risk that physical force against the person
or proF)erty of another may occur. 18 U-S.G §23395 is therefore'a crime*.of violence as
that phrase is defined in 18 U-S.G. §3156(a)(4)(B)."
18 U.S.G. §3156.     Definitions
  (a) As used in Sections §3141-§3150 of this chapter [18 USGS §§3141-3150] —
      (4). the term "crime of violence" means —
          (A) an offense that has an element of the offense the use, attempted use, or
              threatened use of physical force against the person or property of another;
          (B) any other offense that is a felony and that, by its nature, involves a
               substantial risk that physical force against the person or property of
               another may be used in the course of comnittlng the offense.
 18 U.S.G. §924(c)(3) Definitions
   (3) For purposes of this subsection, the term,''crime of violence' means an offense
        that is a felony and —
       (a) has as an element of the offense, the use, attempted use, or threatened use
           of physical force against the person or porperty of another; or
        (b) that by its nature, involves a substantial risk that physicaliforcerr-may' be
            used in the course of conroitting the offense.
         Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 11 of 13



  Therefoire, as the statutes themsleves so state, there exists no differenceriD..the=: ,
wording uses in 18 U.S.G. §3156 and that used in 18 U.S.C. §924Cc)C3)CB), or for that
matter, that used in 18 U.S.C. §16(.b). In actuallity, that is due to the fact that once
18 U.S.C. §16(.b) was established, the other Statutes de-rived thier language from 18
U.S.C. §16Cib). Thus, the findings within Goba, based upon Section 18 U.S.C. §3156 and
those in Doe, based upon a 18 U.S.C. §16Cb) / §924(c)(.3)CB') show that all of those
Statutes agree that 18 U.S.C. §2339B offenses, other than those with underlying predicate
offenses that apply force, such as murder, all other offenses, such as 'material support'
as in Petitioner's case at hand, fall under the second paragraph, not 'as an element
have the use, attempted use, ot threatened use of physical force agaisnt the person or
property of another,* .which is commonly referred to as the 'force clause.' Petitioner's
'material support' does not fall within the 'force clause', thus Davis and Ditnaya have
now rendered that offense as Unconstitutional and void ab initio.

    Being such ruled, and both Davis and Dimaya being given retroactivity as Consitutional
changes in a statute, thus applied under 28 U.S.C. §2255 Motions,.Petitioner is permitted
to file for that relief, courts holding this to be a substantive change in the precedent
laws. Petitioner is thus entitled to relief in the form of the vacation of the offense.

            Does the Petitioner have an argument under the holdings of the
                   Wright 937 F.3d 8, 23-25 (Ist Cir. 2019), case.?
                             PETITIONER AVERS THIS IS TRUE.

"Wright was convicted on Count One of violating 18 U.S.C. §2339B.. '[TJo prove a violation
[of §2339Bj, the government must establish that a defendant (1) knowingly provided or
attempted or conspired to provide material support (.2) to a foreign terrorist
organization (.3) that the defendant knew had been designated a foreign terrorist
organization or had engaged in terrorism.' US v■ Dhirane, 896 F.3d 295, 303 (.4th Cir.
2018); cert, denied sub nom., Jama v. US, 139 S.Ct. 1207, 203 L.Ed.2d 231 (.2019)(citing
Holder v. Humanitarian Law Project, 561 US 1, 16-17, 130 S.Ct. 2705, 177 L.Ed.2d 355
2010)). 18 U.S.C. §2339B goes on to define 'material supporter resources' as 'any
property, tangible or intangible, or service, including,* among other things, 'personnel
(1 or more individuals who may be or include oneself! ].' Id- §2339B(g)(4)(defining
'material support or resources' in accordance with the definitions used in 18 U.S.C.
§2339A(b)(l)).
   The indictment alleged that, in violation of §2339B, Wright conspired to provide
'material support or resources' in the form of 'services and personnel' to ISIS. At trial,
however, the government argued only that, in connection with the co-conspirators' plot
to kill Geller and police officers in the United States, Wright engaged in a conspiracy
to provide 'personnel* - himself-and potential,recruits - and not 'services' to ISIS.
           Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 12 of 13



   The governmeiQt limited its case at trial to the 'personnel' theory of liability.
The government did so on the understanding that the jury should be in agreement, in the
event that the jury returned a guilty verdict, as to the particular type of 'material
support or resources' - i.e., 'personnel' or 'services' - that Wright ihad conspired to
provide.
   With regard to 'personnel,' §2339B provides that:
      No person may be prosecuted under this section in connection with the term
     'personnel' unless that person has knowingly provided, attempted to provide,
     or conspired to provided a foreign terrorist organization with 1 or more
     individuals ^who maybe or include himself;) to work under that terrorist
     organization's direction or control or to organize, manage, supervise, or
      otherwise direct the operation of that organization, i .
      Individuals who act entirely independently of the foreign terrorist organization"
      to advance its goals or objectives shall.not be considered to be working under the
      foreign terrorist organizations' direction and control. Id. §2339BCh).

    Wright's counsel argued to the District Court, that, under the definition of
'material support or resources,' provided in §2339ACb)(.l), 'personnel...is an example of
a type of service.' Neither §2339A, nor §2339B provides a definition of 'service.' But,
the Supreme Court, in the course or construing §2339B, has noted that 'a person of
ordinary intelligence would understand the term 'service' to cover advocacy performed in
coordination with, or at the direction of, a foreign terrorist organization.' Holder,
561 US at 24 (.fifnphasis added). Thus, drawing on Holder and the contention that
'personnel is a type of service,' Wright's counsel requested that, despite the
government's representation thta it would press at trial only the 'personnel' and not
the 'services' theory of Wright's criminal liability set forth in the indictment, the
District Court 'still instruct the jury that material support implies coordination."
    Ihe District Court agreed with Wright's counsel on this point. The government did
not object. In consequence, the issue of whether the plot to kill Geller and the police
officers that Wright was charged with conspiring to carry out was undertaken 'in
coordination with' ISIS, along with the issue of whether that -plot was undertaken 'at
the direction of ISIS,' became key issues at trial.
   The 'at the direction of and 'in cooridination with' theories 'provide alternative,
independently sufficient grounds for' sustaining the conviction with respect to the
'material support or resources' element of the conspiracy offense at issue. US v. Gaw,
817 F.3d 1, 5 Cist Cir. 2016)Cquoting US v. Cruz-Arroyo, 461 F-3d 69, 73Clst Cir. 2006))
We have no need to address, however, whether there was sufficient evidence to convict
Wright on the theory that he conspired to be part of a plot that was carried out 'at
the direction of ISIS. This is because we reject Wright's contention that there was
insufficient evidence for a rational jury to find beyond a reasonable doubt that Wright
conspired to carry out a plot to kill Geller and others 'in coordination with' ISIS.
        Case 1:15-cr-00059-JRH-BKE Document 25 Filed 03/31/20 Page 13 of 13



See Id- (."[Ajdequate proof of one [of two alternative theories of criminal liability]
obviates the need for proof of the other.' (.quoting Cruz-Arroyo, 461 F.3d at 73))."

    In the Petitioner's case, the theory fails, however, since there is no underlying
offense that remains, as the attempted and conspirary to murder, existed in the case of
Wright. The Petitioner only 'conspired' through an unnamed source somewhere in Turkey,
whom no proof of working under the direction of a foreign terrorist organization is
given, thus knowledge this is the case cannot then be comported to the Petitioner. That
being the case, there is no evidence in the case of the Petitioner to prove or support
that he was either, 'in coordination with' or 'at the direction of' that foreign
terrorist organization, since Wright holds that —
                        material support.implies coordination-
Recalling that Wright also stated, using the definition of the 18 U.S.G. §2339B(.h) —
          INDIVIDUALS WHO ACT ENTIRELY INDEPENDENTLY OF THE FOREIGN TERRORIST
                  ORGANIZATION TO ADVANCE ITS GOALS OR OBJECTIVES...

           SHALL NOT BE CONSIDERED TO BE WORKING UNDER THE FOREIGN TERRORIST
                         ORGANIZATIONS'' DIRECTION AND CONTROL.
Therefore, Petitioner, who has no evidence that any foreign terrorist organization made
any coordinated or controlled effort to obtain his 'personnel or services' to aid thier
goals, but merely the individual Petitioner who paid for and attempted to meet with a
source somewhere in Turkey, for which the Government offers no proof that Petitioner
had direct knowledge whether or not some terrorist organization arranged that, and, in
light of the fact that the terrorist organization so claimed herein made no effort to
'obtain the personnel or services' of the Petitioner, this Petitioner paying his own
airfare, and perhaps being scammed in Turkey once he arrived, thus not in 'coordination
with' or 'under the direction of' any terrorist organization...but merely and individual
acting independently, as 18 U.S.C. §2339B(.h) states cannot be considered for conviction.
